DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 9, 11, 13, 15, 24 – 29, 31 and 33 are pending.
Claims 1 – 9, 11, 13, 15, 24 – 29, 31 and 33 are rejected.
Specification
The disclosure is objected to because of the following informalities:
paragraph [0224] states that impurity data for Examples 8 and 10 are Table 1, while Table 1 does not show data for Examples 8 and 10;
paragraph 232 references COF, with no definition provided; and there is no Example 14 after Example 13 and before Example 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 and 33 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The term "at least about" in claim 13 is a relative term which renders the claim indefinite. The term "at least about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "at least about" in claim 33 is a relative term which renders the claim indefinite. The term "at least about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "less than about" in claim33 is a relative term which renders the claimindefinite. The term "less than about" is not defined by the claim, the specification doesnot provide a standard for ascertaining the requisite degree, and one of ordinary skill inthe art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 9, 11, 13, 15, 24 – 29, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Christgau et al. (US 8,183,409) in view of Bauer (US 4,632,921).
The rejected claims cover, inter alia, a method for making calcium alpha-ketoglutarate, the method comprising: a) contacting alpha-ketoglutaric acid with an alkali metal salt of an acid, where the conjugate acid of the alkali metal salt has at least one pKa from about 4 to about 12, thereby forming a bis salt of alpha-ketoglutarate; and b) contacting the bis salt of alpha-ketoglutarate with a calcium salt, thereby forming calcium alpha-ketoglutarate.
Dependent claims 3 and 4 further limit the alpha-ketoglutaric acid to a mixture with water.  Dependent claims 5 – 9 and 11 further limit the alkali metal salt of an acid.  Dependent claim 13, 15 and 31 further limit the process of step a).  Dependent claims 24 – 28 further limit the calcium salt.  Dependent claim 29 further limit the reaction conditions.  Dependent claim 32 further limit the calcium alpha-ketoglutarate product. 
Rejected claim 2 covers, inter alia, a method for making calcium alpha-ketoglutarate, the method comprising: a) contacting alpha-ketoglutaric acid with an alkali metal salt of an acid and water to form a solution  having a pH in the range from about 5.0 to about 11.9,  thereby forming a bis salt of alpha-ketoglutarate; and b) contacting the bis salt of alpha-ketoglutarate with a calcium salt and water, thereby forming calcium alpha-ketoglutarate.
The Examiner combined the rejection for claims 1 – 9, 11, 13, 15, 24 – 29, 31 and 33, and 2 because the prior art of Christgau is applicable to all claim sets, and the invention of claims 1 – 9, 11, 13, 15, 24 – 29, 31 and 33 are not patentability unobvious from the invention of claim 2.  
However, Christgau discloses a method for method for preparing salts of metal cations and organic acids, especially divalent salts of alkaline earth metal ions from group II of the periodic system and carboxylic acids. (abstract).  The method comprises reacting at least one of a hydroxide and/or a halogen salt of the metal ion with the organic acid (anion) in an aqueous medium at a temperature of about 90 °C or more such as, e.g., about 100 °C or more, 120 °C or more, or about 125 °C or more for a time period of at the most about 60 min such as, e.g. at the most about 30 min or at the most about 20 min such as about 15 min.  (col. 1, ln 61 to col. 2, ln 3, & col. 5,ln 33 - 41).  The alkaline earth metal salt can be calcium.  (col. 2, ln 6 – 9 & col. 6, ln 47).  The organic acid can be alpha-ketoglutaric acid.  (col. 2, ln 10 – 11 & 28, & col. 6, ln 60 – 62 & col. 7, ln 11).  Christgau discloses the method of claim 1 wherein the alpha-ketoglutaric acid is mixed with water (col 1, In 61-67; col 16, In 9-13).   Christgau discloses that the halogen salt is a chloride salt.  (col. 3, ln 1 – 2 & col. 30 ln 10 – 12).  Also, in Example 17 the calcium chloride is mixed in a water solution. (col. 30).)  in the method of Christgau it is disclosed that the calcium salt is from 0.5 to 2 weight equivalents per one weight equivalent (col 2, In 65-67, , “the molar ratio between the metal ion and the organic acid is in the range from 0.8:1 to 1.2:1, preferably above 1.05: 1, such as above 1.1:1”; col 23, In 16-23; col 30, In 5-11 '0.12 moles calcium chloride to 0.1 mol malonic acid') of alpha­ketoglutaric acid (col 2, In 10-28).  Further, Christgau discloses the method of bis alkali metal salt of the alpha-glutaric acid (col 2, In 10- 28) is contacted with the calcium salt and water mixture at about 90C (col 3, In 3-5;  col 24, In 24-37; col 30, In 5-11).  The product alkaline earth metal salt and/or another divalent metal salt ion of an organic acid of Christgau is dried. (col. 25, ln 57 – 58).  
The difference between the instantly claimed invention and Christgau is as follows: contacting the alpha-ketogluataric acid with an alkali metal salt and specifically the bis calcium salt of alpha-ketoglutarate; the weight equivalents of alpha-ketoglutaric acid per weight equivalent of water; the weight equivalents of alkaline metal salt per weight equivalent of water and the metal salt as alkali metal salt; alkali metal salt selected from the group consisting of lithium, sodium, potassium salts of bicarbonate and carbonate; the alkali metal salt being sodium bicarbonate or sodium carbonate; alkali metal salt being added to the alpha-ketoglutaric acid to form a mixture having a pH of at least about 6; alpha-ketoglutaric acid being from about 0.5 to about 3 weight equivalents per one weight equivalent  of alkali metal salt; the calcium salt and water mixture being prepared from or contains from about 0.1 to about 1 weight equivalents of the calcium salt per one weight equivalent of water; and the dried calcium alpha-ketoglutarate is less than about 50% calcium alpha-ketoglutarate dihydrate, or at least about 50% calcium alpha-ketoglutarate monohydrate.
However, with regard to contacting the alpha-ketogluataric acid with an alkali metal salt and specifically the bis calcium salt of alpha-ketoglutarate, the Examiner turns to the combined teachings of Christgau and Bauer.  Christgau teaches their process reacts at least one of a hydroxide and/or a halogen salt of the metal ion with the organic acid.  (col. 1,ln 63 – 65). Bauer discloses a method of making an alkali metal salt of an acid wherein the alkali metal salt is a sodium metal salt using sodium bicarbonate or carbonate in contact with the acid.  Specifically, the in Bauer the alkali and alkaline-earth compounds, particularly alkali and alkaline-earth salts, alkali hydroxides, such as for example sodium or potassium hydroxide, alkali carbonates, such as sodium or potassium carbonate, alkali bicarbonates, such as sodium or potassium bicarbonate.  These compounds when in 1% aqueous solution have pH-values in the range from 8 to 12 preferably in the range from 9 to 11. (col 2, In 10-16; col 2, In 31-34; col 2, In 42-48).
 It would have been obvious to one of ordinary skill in the art to before the effective date of the instantly claimed invention to combine the methods taught by Christgau and Bauer, to design an improved method to make the bis-calcium salt of alpha-ketoglutarate.  Motivation is found in the fact that both Christgau and Bauer teach methods of making salts of carboxylic acids, wherein the alkali metal salt of sodium can be exchanged by calcium, being the more stable anion to produce the bis calcium salt of alpha-ketoglutarate.
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Regarding Christgau’ s not disclosing the weight equivalents of alpha-ketoglutaric acid per weight equivalent of water, the turns to the general knowledge of one of ordinary skill in the art at the time of the instantly claimed invention.  It would have been obvious to determine through routine experimentation, the weight equivalents of alpha-ketoglutaric acid or any diacid to the weight equivalent of water, based on the solubility of the diacid in water, in order to optimize the yield of the alkali metal salt of alpha-ketoglutaric acid.  When the general condition of a claim are disclosed in the prior art, it is not inventive to discover optimum of workable ranges by routine experimentation.  In re Aller, 220 F.@D 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With regard to the weight equivalents of alkaline metal salt per weight equivalent of water and the metal salt as alkali metal salt, the Examiner turns to the combined teachings of Christgau and Bauer. The prior art of Christgau teaches wherein the alkaline earth metal salt is mixed with water (col 16, In 12-13 'Sr2+, (aq)').  Bauer teaches a method of making an alkali metal salt of an acid wherein the alkali metal salt is a sodium metal salt using sodium bicarbonate or carbonate in contact with the acid.  (col 2, In 10-16; col 2, In 31-34; col 2, In 42-48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the method Christgau by process of Bauer, to make the bis-calcium salt of alpha­ ketoglutarate.  Motivation is found in the fact that both Christgau and Bauer teach the method of making salts of carboxylic acids, wherein the alkali metal salt of sodium can be exchanged by calcium, being the more stable anion to make the bis calcium salt of alpha-ketoglutarate and to determine through routine experimentation, the weight equivalents of the alkali metal salt to the weight equivalent of water, based on the solubility of the of the alkali metal salt in water, in order to optimize the yield of the alkali metal salt of alpha-ketoglutaric acid, in order to optimize the yield of the calcium salt of alpha-ketoglutaric acid.
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Regarding the alkali metal salt being selected from the group consisting of lithium, sodium, potassium salts of bicarbonate and carbonate, and alkali metal salt is sodium bicarbonate or sodium carbonate, the Examiner turns to the teaching of Bauer.  Bauer discloses a method of making an alkali metal salt of an acid wherein the alkali metal salt is a sodium metal salt using sodium bicarbonate or carbonate in contact with the acid.  Specifically, the in Bauer the alkali and alkaline-earth compounds, particularly alkali and alkaline-earth salts, alkali hydroxides, such as for example sodium or potassium hydroxide, alkali carbonates, such as sodium or potassium carbonate, alkali bicarbonates, such as sodium or potassium bicarbonate.  (col 2, In 10-16; col 2, In 31-34; col 2, In 42-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the method Christgau by process of Bauer, to make the bis-calcium salt of alpha­ ketoglutarate.  Motivation is found in the fact that both Christgau and Bauer teach the method of making salts of carboxylic acids, wherein the alkali metal salt of sodium can be exchanged by calcium, being the more stable anion to make the bis calcium salt of alpha-ketoglutarate and to determine through routine experimentation, the weight equivalents of the alkali metal salt to the weight equivalent of water, based on the solubility of the of the alkali metal salt in water, in order to optimize the yield of the alkali metal salt of alpha-ketoglutaric acid, in order to optimize the yield of the calcium salt of alpha-ketoglutaric acid.
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
 Regarding the alkali metal salt is added to the alpha-ketoglutaric acid to form a mixture having a pH of at least about 6.5, the Examiner turns to the teaching of Bauer.  Bauer discloses a method of making an alkali metal salt of an acid wherein the alkali metal salt is a sodium metal salt using sodium bicarbonate or carbonate in contact with the acid.  These compounds when in 1% aqueous solution have pH-values in the range from 8 to 12 preferably in the range from 9 to 11. (col 2, In 10-16; col 2, In 31-34; col 2, In 42-48).  Further, “at least about” sets forth the minimum pH.  he court in Quantum Corp. V. Rodime PLC stated: Regarding the limitation “at least 600 tpi,” the term “at least” means “as the minimum,” Webster's Third New International Dictionary 1287 (1986), and therefore when coupled with a specific number sets forth an absolute lower limit of a range, i.e., 600 on up. See Lantech, Inc. v. Keip Mach. Co. , 32 F.3d 542, 546, 31 USPQ2d 1666, 1670 (Fed.Cir. 1994) (“ [T]he term ‘at least two’ sets forth the minimum number of a particular element required.”).  (36 USPQ2d 1162, at 1166; 65 F3d 1577 (Fed. Cir. 1995)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the method Christgau by process of Bauer, to make the bis-calcium salt of alpha­ ketoglutarate.  Motivation is found in the fact that both Christgau and Bauer teach the method of making salts of carboxylic acids, wherein the alkali metal salt of sodium can be exchanged by calcium, being the more stable anion to make the bis calcium salt of alpha-ketoglutarate and to determine through routine experimentation, the weight equivalents of the alkali metal salt to the weight equivalent of water, based on the solubility of the of the alkali metal salt in water, in order to optimize the yield of the alkali metal salt of alpha-ketoglutaric acid, in order to optimize the yield of the calcium salt of alpha-ketoglutaric acid.
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
With regard to the alpha-ketoglutaric acid is from about 0.5 to about 3 weight equivalents per one weight equivalent of alkali metal salt, the Examiner turn to the teaching of Bauer.  In Bauer, the concentration of the alkaline material is generally in the range from 0.5- to 1.5-molar per mole of the acid. (col. 3, ln 49  54 & claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the method Christgau by process of Bauer, to make the bis-calcium salt of alpha­ ketoglutarate.  Motivation is found in the fact that both Christgau and Bauer teach the method of making salts of carboxylic acids, wherein the alkali metal salt of sodium can be exchanged by calcium, being the more stable anion to make the bis calcium salt of alpha-ketoglutarate and to determine through routine experimentation, the weight equivalents of the alkali metal salt to the weight equivalent of water, based on the solubility of the of the alkali metal salt in water, in order to optimize the yield of the alkali metal salt of alpha-ketoglutaric acid, in order to optimize the yield of the calcium salt of alpha-ketoglutaric acid.
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
With regard to the calcium salt and water mixture being prepared from or contains from about 0.1 to about 1 weight equivalents of the calcium salt per one weight equivalent of water, the Examiner  turns to Christgau.  The prior art of Christgau discloses the method wherein the calcium salt is added to a water suspension (Col 30, In 5-12).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the optimum concentration of salt in water, though routine experimentation, based on the solubility of the alkali metal salt in water, in order to improve the yield of the calcium alpha-ketoglutarate.  When the general condition of a claim are disclosed in the prior art, it is not inventive to discover optimum of workable ranges by routine experimentation.  In re Aller, 220 F.@D 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding the calcium alpha-ketoglutarate is dried, and the dried calcium alpha-ketoglutarate is less than about 50% calcium alpha-ketoglutarate dihydrate, or at least about 50% calcium alpha-ketoglutarate monohydrate, the Examiner turns to the teaching of Christgau.  In Christgau the product alkaline earth metal salt and/or another divalent metal salt ion of an organic acid of Christgau is dried first in an oven at 110°C.  Further, the product from the oven was dried in a dessicator over silica-gel orange. (col. 25, ln 57 – 58).  As such, it  would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to understand that the amount of salt and hydrate formation of a diacid would be dependent on the acid to base ratio, and the time and temperature of the reaction, such that one of ordinary skill, through routine experimentation can stop the reaction when the calcium salt forms at only 50% or less depending on the desired amount of diacid salt by altering the stoichiometry of the base and acid, or by limiting the time of the reaction.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2,841,616 (Berger et al.).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622